[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             MAY 13, 2010
                             No. 09-15574
                          Non-Argument Panel                  JOHN LEY
                                                               CLERK
                       ________________________

               D.C. Docket No. 08-02328-CV-T-26-TGW


PAUL HARRIS,
                                                     Plaintiff-Appellant,

                                  versus


UNUM LIFE INSURANCE COMPANY OF AMERICA,
a Foreign Corporation,

                                                     Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 13, 2010)

BEFORE TJOFLAT, WILSON and HILL, Circuit Judges.
PER CURIAM:

      This is an appeal brought by Paul Harris (Harris), a licensed physical

therapist assistant (PTA), under the Employee Retirement Income Security Act

(ERISA), 29 U.S.C. § 1001, et seq., specifically § 1132(a)(1)(b). After two hip

replacement surgeries, and three previous diagnoses for AIDS, tuberculosis, and

necrosis of the hip, Harris filed a claim for long-term disability benefits under his

insurance policy, funded and administered by Unum Life Insurance Company of

America (UNUM).

      UNUM paid Harris full disability benefits for two years, based upon the

policy’s “regular occupation” provision. After twenty-four months, however, the

UNUM policy’s definition of “disability” reverted to the inability to perform the

duties of “any gainful occupation.”

      Setting forth thirteen pages of detailed facts in its order, the district court

agreed with UNUM that clearly Harris had the ability and transferable skills to

perform certain sedentary gainful occupations as defined by the policy, such as a

museum scheduler, a generic dispatcher, and a customer-center representative.

Harris admitted that he could do his laundry, prepare meals, vacuum and clean his

home, cook and grocery shop. Harris also serves as a guardian ad litem, uses a

computer and takes afternoon swims. Finding that Harris had failed to provide

                                           2
support for his claim that he could not perform even a sedentary job, the district

court granted UNUM’s motion for summary judgment.

      We have thoroughly reviewed the record in this case, the briefs, and the

arguments of counsel. Finding no error, the judgment of the district court is

affirmed.

      AFFIRMED.




                                          3